Name: Commission Regulation (Euratom) NoÃ 1841/2004 of 22 October 2004 repealing Regulation (Euratom) NoÃ 2014/76 on the support of projects concerning uranium-prospecting programmes within the territories of the Member States
 Type: Regulation
 Subject Matter: environmental policy;  coal and mining industries;  electrical and nuclear industries
 Date Published: nan

 23.10.2004 EN Official Journal of the European Union L 322/7 COMMISSION REGULATION (EURATOM) No 1841/2004 of 22 October 2004 repealing Regulation (Euratom) No 2014/76 on the support of projects concerning uranium-prospecting programmes within the territories of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 70 thereof, Whereas: (1) Commission Regulation (Euratom) 2014/76 (1) is no longer applied as uranium-prospecting activities within the territories of the Member States have ceased. (2) For reasons of clarity and legal certainty, the said Regulation should be expressly repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (Euratom) No 2014/76 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2004. For the Commission Loyola DE PALACIO Vice-President (1) OJ L 221, 14.8.1976, p. 17.